Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a passivation layer on the light emitting structure; a conductive protection layer disposed between the light emitting structure and the reflective layer, and disposed on a periphery portion of the conductive support substrate; wherein the conductive protection layer includes an inner portion that overlaps with the light emitting structure in a direction perpendicular to a top surface of the conductive protection layer, and an outer portion that extends beyond the light emitting structure from the inner portion, wherein the passivation layer includes a first contact portion contacting a side surface of the light emitting structure, and a second contact portion contacting the outer portion of the conductive protection layer, and wherein the conductive protection layer comprises a transparent conductive oxide film" as recited in claim 11 and “a passivation layer on the light emitting structure; and a conductive protection layer disposed between the light emitting structure and the reflective layer, and disposed on a periphery portion of the conductive support substrate; wherein the conductive protection layer includes an inner portion that overlaps with the light emitting structure in a direction perpendicular to a top surface of the conductive protection layer, and an outer portion that extends beyond the light emitting structure from the inner portion, the inner portion of the conductive protection layer overlapping with at least one of the plurality of outer electrodes, wherein the passivation layer includes a first contact portion contacting a side surface of the light emitting structure, and a second contact portion contacting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/15/2022